STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 22, 24 - 44, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of the allowed claims were known in the art as evidenced by LEAO et al (U.S. PG Pub. No. 2015/0017609), which discloses receiving a request to validate (“validate scenarios”), according to a validation specification for determining deviation from a specified result in response to testing one or more candidate inputs of the initial design space for each factor of the multiple factors at ¶¶ [0019], [0024]-[0025], [0028]. LEAO discloses determining the initial design space (“simulation scenario”) that defines an initial set of design points for the system of operation according to the respective candidate inputs for each factor of the multiple factors at ¶¶ [0018]-[0019], [0021], [0028]. LEAO discloses, responsive to the request to validate the response of the system of operation, generating data representing the factors used in a particular design at ¶¶ [0021]- [0023]. But, LEAO does not disclose generating data representing a covering array of strength t with all combinations involving t factors of the multiple factors in the covering array for design points defined by the initial design space or the subset design space. 
 HUANG et al, “Adaptive Random Test Case Generation for Combinatorial Testing”, HUANG discloses obtaining multiple factors (“parameter Pi”) of a system of operation that is to operate according to a respective input of respective candidate inputs for each factor of the multiple factors at p. 53, sec. II, subsec. A. See, also, p. 55, sec. III, subsecs. A & B. HUANG also discloses determining an initial design space (“finite set Vi”) that defines an initial set of Pi”) of the multiple factors at p. 53, sec. II, subsec. A and Table I: See, also, p. 55, sec. III, subsecs. A & B. HUANG discloses, for use with the validation of the response of the system of operation, generating data representing a covering array of strength t with all combinations involving t factors of the multiple factors in the covering array for design points defined by the initial design space or the subset design space at p. 55, sec. III, subsecs. A & B; p. 53, sec. II, subsec. A and Table II. HUANG also discloses generating, based on the data, a test suite (“test suite”; e.g., t1, t2 … t9) that provides test cases for testing the system of operation, wherein each test case of the test suite comprises test conditions for each factor of the multiple factors, and wherein each test condition corresponds to a given one of the respective candidate inputs for each factor of the multiple factors at p. 55, sec. III, subsec. A; See, also, p. 55, sec. III, subsecs. A & B; p. 53, sec. II, subsec. A and Table II.
However, the following distinction exists:
With regards to independent claims 1, 24, 30, although LEAO discloses the system of operation comprises a machine learning system at ¶ [0025] (“As may be appreciated, while one specific iterative process is described herein, any suitable optimization technique and/or machine learning may be used.”), neither LEAO nor HUANG discloses the multiple factors comprise hyper-parameters that control operation of the machine learning system.
With regards to claim 31, HUANG discloses, for use with the validation of the response of the system of operation, generating data representing a covering array of strength t with all combinations involving t factors of the multiple factors in the covering array for design points defined by the initial design space or the subset design space at p. 55, sec. III, subsecs. A & B; p. 53, sec. II, subsec. A and Table II. HUANG further discloses an “exclusion region” comprising combinations that no longer require testing at p. 54, sec. II, subsec. B(2); p. 55, sec. III, subsec. B. However, HUANG does not disclose the one or more disallowed combinations comprise, for the first factor, a first set of values that are restricted from being assigned to the first factor from 
With regards to claim 38, HUANG discloses, for use with the validation of the response of the system of operation, generating data representing a covering array of strength t with all combinations involving t factors of the multiple factors in the covering array for design points defined by the initial design space or the subset design space at p. 55, sec. III, subsecs. A & B; p. 53, sec. II, subsec. A and Table II. HUANG further discloses an “exclusion region” comprising combinations that no longer require testing at p. 54, sec. II, subsec. B(2); p. 55, sec. III, subsec. B. However, HUANG does not disclose constraints on the initial design space comprising the exclusion region (i.e., one or more disallowed combinations or a modification of the one or more disallowed combinations). Rather, the exclusion region taught by HUANG merely affects the test combinations selected for the test suite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668